Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 1 of 24 PageID #: 1113



                              UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

ASHLEY HARVEY, Individually and                        §
L. H., Individually                                    §
                                                       §
        Plaintiffs,                                    §
                                                       §                        Cause No. 2:18-cv-00164
vs.                                                    §
                                                       §                      JURY TRIAL DEMANDED
CARTHAGE INDEPENDENT SCHOOL                            §
DISTRICT, OTIS AMY, SCOTT                              §
SURRATT AND DR. JOSEPH GLENN                           §
HAMBRICK                                               §
                                                       §
        Defendant.                                     §

              PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT
                             AND JURY DEMAND 1

TO THE HONORABLE JUDGE OF SAID COURT:

        G.C., a minor student at Carthage High School who also plays quarterback for the

state champion varsity football team, clandestinely recorded video of L.H. nude, as she

was in a private shower/dressing area.                  G.C. then systematically and continuously

distributed the video to fellow students, including faculty. Despite receiving actual

notice, Defendants took no action to cease the distribution of the nude video and in fact

continue to allow it to occur, without discipline, to this day. It is not as though the

school's actions in response were ineffective, it is instead the case where the school has

taken no remedial or disciplinary action and instead has worked to assist G.C. in

avoiding punishment. Had the school taken even minimal steps in response to Plaintiff's

report, hundreds of viewings of the recording would have been avoided. Despite actual

notice and evidence of G.C.'s conduct, as well as other distributing students, they were

1
 Plaintiffs file this amended complaint in compliance with the Court’s order (ECF 74) permitting the filing of an
amended complaint “solely for the purpose of adding L.H. as a party.”
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 2 of 24 PageID #: 1114




given no discipline whatsoever by the school and instead G.C. was allowed to continue

as the star quarterback. Meanwhile, L.H. is left to attend Carthage High School, the

only public school available to her, while enduring the looks and sneers of students,

faculty and administrators who have seen her naked and can continue to do so.

       This case arises from Defendants’ deliberately indifferent response and

complicity with multiple events of student-on-student misconduct. Defendants’ failure

to promptly and appropriately investigate and respond to this misconduct allowed a

condition to be created that substantially increased L.H.'s chances of being the subject

of said misconduct, as well as others. Moreover, Defendants' failure to promptly and

appropriately investigate and respond to such misconduct furthered gender-based

harassment and a hostile environment, effectively denying Plaintiff, and other female

students, access to educational opportunities. This action alleges violations of Title IX

and the U.S. Constitution. In support thereof, Plaintiff would show the Court as follows:

                                             I.

                                        PARTIES

1.     Plaintiff Ashley Harvey (formerly Ashley Soape) is the natural mother of L. H., a

cisgender female. Ashley Harvey brings these claims on her own behalf for losses she

incurred as a result of the conduct claimed herein. L.H., now over the age of 18, brings

these claims for all other damages claimed. At all material times, L. H. was living in the

County of Panola, State of Texas. At the time of events complained of herein, L. H. was

a student attending Carthage Independent School District.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 2
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 3 of 24 PageID #: 1115




2.     Defendant, Carthage Independent School District (hereinafter sometimes

referred to as “Carthage” or “CISD”, is a public educational institution in the County of

Panola, State of Texas. Carthage ISD may be served through its Board President, Dr.

Ben Donald at #1 Bulldog Dr. Carthage, TX. 75633. During all material times, CISD

received federal funding for its academic programs and activities.

3.     Otis Amy was, during the material time, the head principal of Carthage High

School. He can be served at 1600 W. Panola St., Carthage TX 75633.

4.     Scott Surratt was, during the material time, the head football coach of Carthage

High School. He can be served at 1600 W. Panola St., Carthage TX 75633.

5.     Dr. Joseph Glenn Hambrick was, during the material time, the Superintendent of

Schools at Carthage Independent School District. He can be served at #1 Bulldog Dr.

Carthage, TX. 75633.

                                            II.

                            JURISDICTION AND VENUE

6.     This Court has subject matter jurisdiction over this case pursuant to 28 U.S.C. §

1331, which gives district court’s jurisdiction over all civil actions arising under the

Constitution, laws, and treaties of the United States.

7.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1343,

which gives district courts original jurisdiction over (a) any civil action authorized by

law to be brought by any person to redress the deprivation, under color of any State

Law, statute, ordinance, regulation, custom or usage, of any right, privilege or immunity

secured by the Constitution of the United States or by any Act of Congress providing for



PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 3
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 4 of 24 PageID #: 1116




equal rights of citizens or of all persons within the jurisdiction of the United States; and

(b) any civil action to recover damages or to secure equitable relief under any Act of

Congress providing for the protection of the civil rights. Various actions and/or

inactions by Carthage ISD employed law enforcement amount to action under the color

of law and therefore jurisdiction and claim is asserted under this statute.

8.     Plaintiff brings this action to redress a hostile educational environment pursuant

to Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681(a), as more fully set

forth herein. This action is brought pursuant to 42 U.S.C. § 1983 and § 1988, and the

Fourth Amendment to the United States Constitution, made applicable to Defendants

through the Fourteenth Amendment to the United States Constitution.

9.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b), since all Parties

reside or resided in this district and the events giving rise to the claims occurred in this

district.

                                            III.

                                         FACTS

10.    On or about April 30, 2016, after playing volleyball, L.H. went to a friend's house

to shower and then hang out with friends.

11.    At that time, L.H was a freshman.

12.    G.C. was also invited to the friend's house.

13.    G.C. is a cisgender male and a minor.

14.    G.C. knew L.H. and other ladies would shower at the friend's house.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 4
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 5 of 24 PageID #: 1117




15.    G.C. setup his cellular phone in the bedroom positioned to capture the vanity in

order to record the girls undressing and dressing before and after they showered.

16.    G.C. had been caught at least one other time recording video/pictures of a named

girl. The foregoing allegation is specifically identified by Plaintiff under Federal Rule of

Civil Procedure 11(b)(3) as likely to have evidentiary support after a reasonable

opportunity for further investigation and/or discovery in this case.

17.    CISD administrators had notice of G.C.'s prior behavior of recording naked

female students. The foregoing allegation is specifically identified by Plaintiff under

Federal Rule of Civil Procedure 11(b)(3) as likely to have evidentiary support after a

reasonable opportunity for further investigation and/or discovery in this case.

18.    L.H. undressed for the shower and dressed following her shower in the bedroom

where G.C. had setup the phone recording video.

19.    After completing her shower, L.H. noticed the phone recording for the first time.

20.    L.H. attempted to stop and delete the recording.

21.    Images from the recording should show L.H. attempting to delete the recording.

22.    L.H. was recorded, in multiple frames and in multiple poses, completely naked.

23.    Another minor cisgender female, M.I., was also recorded nude on the video.

24.    After unsuccessfully trying to delete the recording and after putting on clothing,

L.H. left the bedroom.

25.    L.H. then confronted G.C. about the video.

26.    G.C. admitted to having set up the recording.

27.    L.H. demanded the recording be deleted.



PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 5
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 6 of 24 PageID #: 1118




28.    M.I. demanded the recording be deleted.

29.    G.C. refused to delete the recording unless L.H. and M.I. kissed him.

30.    Reluctantly, L.H. and M.I. kissed G.C. on the cheek.

31.    G.C. then represented that he deleted the video.

32.    L.H. texted G.C. a few days after the recording was made to confirm that it had

been deleted.

33.    L.H. believed G.C. that recording was deleted.

34.    Then, in the Fall, 2016, L.H. heard some other students make a joke about a video

of L.H. in the nude.

35.    L.H. confronted G.C. and he again confirmed that he had deleted the video and

he told L.H. that she was being paranoid.

36.    Shortly thereafter, L.H. was approached by fellow students and told that a group

of male students had been watching a nude video of her.

37.    L.H. learned that the football team had shared the video.

38.    An assistant football coach facilitated distribution of the video to the member of

the football team. The foregoing allegation is specifically identified by Plaintiff under

Federal Rule of Civil Procedure 11(b)(3) as likely to have evidentiary support after a

reasonable opportunity for further investigation and/or discovery in this case.

39.    L.H. was embarrassed, shocked, and humiliated.

40.    L.H. attempted to endure the pain, shock, and humiliation through that Fall

semester.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 6
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 7 of 24 PageID #: 1119




41.    Unfortunately, the viewings, the harassment, and the jokes never ceased. It

became apparent that the video would continue to circulate absent intervention from

those in authority.

42.    On February 22, 2017, L.H. told her mom of the video and its distribution.

43.    On February 23, 2017, Ashley Harvey reported the incident to the High School

Principal, Otis Amy.

44.    Otis Amy, while in his youth, was a former football star for Carthage High School.

45.    Defendant Amy was informed of the circumstances of the recording and was

provided names of numerous students who were witnesses to important events and/or

had seen the video.

46.    Defendant Amy suggested a meeting of the families to discuss and work out the

issue. Harvey insisted that the school take action because kids were watching this video

and passing it around school.

47.    Defendant Amy said he would get back to Plaintiffs but never did.

48.    On February 24, 2017, Harvey sent an email to Defendant Amy asking for a

follow up but she never received a response to the email.

49.    Harvey then called and was finally able to confront Defendant Amy again.

50.    Defendant Amy told Harvey that Coach Surrat had asked G.C. about the video

and he denied any knowledge thereof.

51.    Defendant Amy represented that he knew of at least two persons who had seen

the video.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 7
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 8 of 24 PageID #: 1120




52.       Harvey specifically asked Defendant Amy what he and school district were going

to do about the matter and Defendant Amy deflected Harvey to report the matter to the

police.

53.       Later that day, on February 24, 2017, Harvey reported the matter to Carthage

Police Department.

54.       Harvey obtained a copy of video excerpts from a student who had it and she

provided it to the police.

55.       The following Tuesday, Harvey was told by the assigned police investigator, Carl

Harris, that she should schedule a meeting of the families to deal with the issue.

56.       Coach Surratt's assistant, Mamie Vanover, is the wife of the Carthage police chief.

57.       On March 1, 2017, Harvey hand delivered a letter to the police requesting action.

58.       As she delivered the letter, Officer Harris told Harvey that it was not too late to

let the school handle the matter.

59.       March 1, 2017, Harvey learned that students were still watching and distributing

the video.

60.       On March 2, 2017, Harvey called and scheduled a meeting with the

superintendent, Dr. Glenn Hambrick.

61.       On March 3, Harvey met with Defendant Hambrick in a meeting that was

attended in part by Hambrick's female assistant.

62.       Harvey told Hambrick about the video, the circumstances of its recording, the

distribution by G.C., and the multiple viewings of which she was aware.

63.       Harvey explained that the video was still being distributed and viewed.



PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 8
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 9 of 24 PageID #: 1121




64.    Harvey explained that the school district's continuing inaction created and

maintain a hostile school environment for L.H.

65.    Harvey explained that she had reported the matter to the principal who had

taken no action.

66.    Harvey told the superintendent of the harms and injuries these ongoing actions

and inactions were causing L.H.

67.    Defendant Hambrick explained that situations like this were a "he said, she said"

and there was nothing that he could do despite the video and documentary evidence.

68.    At this point, no person of authority has interviewed L.H.

69.    At this point, none of the school counselors had reached to L.H. to support her.

70.    Defendant Hambrick, in the meeting with Harvey, responded that he would

follow up with her but then never did.

71.    On March 6, 2017, Defendant Amy called L.H. to his office and Campus Police

Officer Hardy was present.

72.    Defendant Amy had L.H. write out a statement and Officer Hardy told L.H. to

text him if she heard anything else.

73.    L.H. identified to Defendant Amy many students whom she knew to have viewed

the video.

74.    L.H. and Harvey have been harassed by students and parents who believe their

efforts have harmed G.C.'s football career or the school football team's chance at

winning another Texas state UIL championship.

75.    In March 2017, Harvey reported the matter to the FBI.



PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 9
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 10 of 24 PageID #: 1122




76.     The FBI conducted an investigation.

77.     The FBI interviewed numerous witnesses at the police headquarters.

78.     Whenever the FBI would undertake an interview at the police station, police staff

would warn other persons involved. The foregoing allegation is specifically identified by

Plaintiff under Federal Rule of Civil Procedure 11(b)(3) as likely to have evidentiary

support after a reasonable opportunity for further investigation and/or discovery in this

case.

79.     The FBI has collected forensic evidence to show that G.C. extensively distributed

the video, converted for larger displays, hosted it on a file share platform, and took other

actions over an extended time that increased the viewership for the video. The foregoing

allegation is specifically identified by Plaintiff under Federal Rule of Civil Procedure

11(b)(3) as likely to have evidentiary support after a reasonable opportunity for further

investigation and/or discovery in this case.

80.     CISD officials, including defendants herein, have been briefed on the evidence

collected by the FBI and law enforcement, know of G.C.'s ongoing and continuing acts

but have taken no action. The foregoing allegation is specifically identified by Plaintiff

under Federal Rule of Civil Procedure 11(b)(3) as likely to have evidentiary support after

a reasonable opportunity for further investigation and/or discovery in this case.

81.     The results of the investigation by the FBI were provided to local law

enforcement for prosecution under state law.

82.     Local law enforcement took no action initially.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 10
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 11 of 24 PageID #: 1123




83.    The state attorney general's office gave local law enforcement a deadline of

February 2018 to take action.

84.    In response to the deadline, and reluctantly, local law enforcement gave G.C. pre-

trial diversion with no formal charging instrument filed.

85.    The school district and these defendants were made aware of the criminal action

but still took no school action.

86.    Meanwhile, the school district has adopted a strict student dress code that it only

strictly enforces against female students.

87.    L.H. had been a cheerleader and star volleyball player.

88.    L.H. had been and A and B student.

89.    L.H. no longer participates in afterschool sports.

90.    L.H.'s grades have slipped.

91.    L.H. has no other public school available to her without incurring the expense

and vocational losses from moving residences

92.    CISD has given L.H. no support or counseling to help with her grades or

emotional injuries.

93.    L.H. now sees a pediatric cardiologist, a counselor, and a psychiatrist for

treatment for injuries she continues to suffer from.

94.    L.H. still hears discussion in school about recent viewings of her video.

95.    Despite numerous reports of viewings and distribution by specific students, the

school has disciplined no student.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 11
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 12 of 24 PageID #: 1124




96.    G.C. has been administered no discipline or punishment by the school and the

school also failed to administer discipline to the many other students, faculty and

football players who viewed and distributed the video on campus and in the football

locker room.

97.    Alternatively, if Defendants now claim they took some action to discipline G.C.

and/or students who viewed or distributed the video, such response, if it actually

occurred, was clearly unreasonable in light of the known circumstances.

98.    In at least one other incident involving lewd photographs and different students,

the school did take some discipline action.

99.    After actively discriminating against the Plaintiff L.H. in order to protect this key

player on the football team, the Carthage football coach received a $21,400.00 pay raise

in 2017, giving him the district's biggest administrative pay raise, and setting his salary

at $154,900, just a little less than the high school football coach at Lake Travis, a 6A

school with a student body larger than Carthage ISD.

100.   The football coach's pay increase was made at a time that Carthage ISD's median

income was $49,886, a few thousand below the state average, and after Carthage ISD

lost $6.9 million in state funding and had been compelled to raise local property taxes,

slash most teacher benefits, exceed class-size limits and eliminated 32.5 teaching,

security, transportation and administrative positions.

101.   At all material times, the Carthage ISD was receiving federal funding, as

contemplated by Title IX, 20 U.S.C. § 1681, et seq.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 12
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 13 of 24 PageID #: 1125




102.   Carthage ISD implemented and executed policies and customs in regard to the

events that resulted in the deprivation of Plaintiffs’s constitutional, statutory, and

common-law rights.

103.   Carthage ISD is responsible for ensuring that all of its employees are properly

trained and supervised to perform their jobs.

104.   Carthage ISD is responsible for the acts and omissions of its employees, agents,

part-time student workers and tenants.

105.   Carthage ISD received reports from Plaintiffs concerning the event of misconduct

and the sexual harassment she experienced.

106.   Carthage ISD failed to adequately investigate the events Plaintiffs reported in

violation of Title IX.

107.   Carthage ISD failed to investigate the misconduct and harassment the Plaintiff

L.H. endured of which Defendant had either actual or constructive notice at the time

they happened.

108.   Carthage ISD failed to report the criminal act involved in the report it received

from the Plaintiffs. The foregoing allegation is specifically identified by Plaintiffs under

Federal Rule of Civil Procedure 11(b)(3) as likely to have evidentiary support after a

reasonable opportunity for further investigation and/or discovery in this case.

109.   Carthage ISD failed to provide a safe academic environment for Plaintiff; faced

with the Plaintiff’s victimization, Carthage ISD's response, and its officials' conduct, was

such that future reasonable students in Plaintiff L.H.’s circumstance would be, and in

fact were, chilled from reporting misconduct and harassment.



PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 13
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 14 of 24 PageID #: 1126




110.   Carthage ISD employees, including high ranking officials, conspired amongst

themselves, and with other school employees, with the common purpose of violating law

in relation to the reports of sexual and gender-based harassment that Plaintiff provided

them within a timely manner. Such actions deprived prospective students of meaningful

information concerning conditions on campus.

111.   The extensive detail of the Plaintiffs’ report of student-on-student misconduct

and harassment, as well as the numerous reports of others, to these administrators, all

of whom were high-level, policy-setting employees of Defendant, did not cause any

change in the hostile and discriminatory environment at the school as is averred

throughout this Complaint.

112.   Carthage ISD employees, including high ranking officials, conspired amongst

themselves, and with other school employees, with the common purpose of violating

Plaintiff L.H.’s rights under Title IX including, but not limited to, violating her right to

be informed that she could and should report the allegations to the police and

Defendant’s duty to report the offense.

113.   Carthage ISD employees took several overt acts in furtherance of their common

goal, including misleading Plaintiffs., concealing meaningful facts from Plaintiffs, lying

to Plaintiffs, misrepresenting their actions to Plaintiffs, failing to prosecute, investigate

and report Plaintiff’s claims, as well as the related crimes and generally failing to

provide Plaintiff L.H. with a safe academic environment free from harassment.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 14
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 15 of 24 PageID #: 1127




114.   At all times relevant to this Complaint, Defendants failed to protect Plaintiff L.H.,

and others, as it failed to discharge their duties to provide safety to the students and

guests of the school.

115.   As a direct and proximate result of the harassing educational environment

created by Defendant’s deliberately indifferent response to the sexual and subsequent

harassment of Plaintiff L.H., as well as violations of their state and federal legal rights,

Plaintiff has suffered and continues to suffer untold psychological damage, profound

emotional distress, academic injury, permanent loss of standing in her community and

damage to her reputation, and Plaintiff’s future relationships have been negatively

affected. Plaintiffs have incurred expenses as a result of this wrongful conduct and

Plaintiff Ashley Harvey is entitled to recovery of the expenses she paid. Plaintiff L.H. is

entitled to recover all of her damages.

116.   Plaintiff L.H. has also been deprived of meaningful treatment, including medical

and psychological support, as a result of Defendants’ conduct and the resulting medical

environment which they caused.

117.   Plaintiff L.H. has also been deprived of a normal high school education due to

Defendants’ conduct and the resulting educational environment which they caused.

118.   Plaintiff L.H. has also been damaged by missed educational opportunities. Also,

her future earning capabilities have been damaged by Defendant’s conduct and the

resulting hostile educational environment which they caused.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 15
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 16 of 24 PageID #: 1128




                                             V.

                                  CAUSES OF ACTION

                                        COUNT 1:

                 (Against Carthage Independent School District)

                               VIOLATION OF TITLE IX

                                20 U.S.C. § 1681, et seq.

                                   APPLICABLE LAW

119.   Plaintiffs refer to this as their post-reporting deliberate indifference claim.

120.   CISD receives federal funds.

121.   Title IX of the Education Amendments of 1972 ("Title IX"), 20 U.S.C. § 168l(a),

states that:

       "No person in the United States shall, on the basis of sex, be excluded from
       participation in, be denied the benefit of, or be subjected to discrimination
       under any education program or activity receiving Federal financial
       assistance .... "

122.   Title IX is implemented through the Code of Federal Regulations. See 34

C.F.R. Part 106. 19. 34 C.F.R. § 106.8(b) which provides:

       " ... A recipient shall adopt and publish grievance procedures providing for
       prompt and equitable resolution of student and employee complaints
       alleging any action which would be prohibited by this part."

123.   In Gebser v. Lago Vista Independent School District, 524 U.S. 274 (1988), the

United States Supreme Court recognized that a recipient of federal educational funds

intentionally violates Title IX, and is subject to a private damages action, where the

recipient is "deliberately indifferent" to known acts of teacher-student discrimination.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 16
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 17 of 24 PageID #: 1129




124.    In Davis v. Monroe County Board. of Education, 526 U.S. 629 (1999), the United

States Supreme Court extended the private damages action recognized in Gebser to

cases where the harasser is a student, rather than a teacher.

125.    Davis held that a complainant may prevail in a private Title IX damages action

against a school district in cases of student-on-student harassment where the funding

recipient is:

        a)      “deliberately indifferent to sexual harassment of which the recipient
                has actual knowledge,” and

        b)      “the harassment is so severe, pervasive, and objectively offensive
                that it can be said to deprive the victims of access to the educational
                opportunities or benefits provided by the school.”

Davis, 526 U.S. at 1669-76.

126.    Title IX jurisprudence as well as Department of Education regulations have long

recognized, including specifically at times material to the allegations herein, that a

single event can constitute harassment so severe, pervasive and objectively offensive

that it deprives its victims of access to the educational opportunities provided by the

school:

        "The more severe the conduct, the less need there is to show a repetitive
        series of incidents to prove a hostile environment, particularly if the
        harassment is physical. Indeed, a single or isolated incident of sexual
        harassment may create a hostile environment if the incident is sufficiently
        severe. For instance, a single instance of rape is sufficiently severe to
        create a hostile environment."

U.S. Department of Education, Office of Civil Rights, "Dear Colleague" Letter of April 4,

2011.




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 17
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 18 of 24 PageID #: 1130




127.   Regardless, in the circumstances giving rise to the claims of Plaintiffs, a

significant history of male student on female student harassment, resulting from

deliberate indifference, if not intent, has been allowed to continue at Carthage ISD for

many months.

128.   The sex-based harassment articulated in this complaint was so severe, pervasive,

and objectively offensive that it deprived Plaintiff L.H. of access to educational

opportunities or benefits provided by the school.

129.   Defendant created and/or subjected Plaintiff L.H. to a hostile educational

environment in violation of Title IX of the Education Amendments of 1972, 20 U.S.C. §

1681(a) ("Title IX"), because:

       a)     Plaintiff was a member of a protected class;

       b)     Plaintiff was subjected to sexual harassment in the form of a
              distribution and continued viewing, even among faculty, of her
              nude body;

       c)     Plaintiff was subjected to harassment based on her sex;

       d)     Plaintiff was subjected to policies, procedures and customs that
              were implemented in a sexually discriminatory manner; and

       e)     Plaintiff was subjected to a hostile educational environment created
              by the Defendants’ lack of policies and procedures and failure to
              properly investigate and/or address the harassment.

130.   Defendant and its officials had actual knowledge of the video, its distribution and

the resulting harassment of Plaintiff L.H. created by its failure to investigate and

discipline wrongdoers in a timely manner and consistent with federal and state law.

131.   Defendant’s failure to promptly and appropriately respond to the harassment

resulted in Plaintiff L.H., on the basis of her sex, being excluded from participation in,

PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 18
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 19 of 24 PageID #: 1131




being denied the benefits of, and being subjected to discrimination in the Defendant's

education program in violation of Title IX.

132.   Defendant failed to take immediate, effective remedial steps to resolve the

complaints of sexual harassment, and instead acted with deliberate indifference towards

Plaintiff L.H.

133.   Defendant persisted in its actions and inaction even after it had actual knowledge

of the harm suffered by Plaintiff L.H..

134.   Defendant's action and response to reports was clearly unreasonable in light of

the known circumstances.

135.   This policy and/or practice constituted disparate treatment of females and had a

disparate impact on female students.

136.   Plaintiff L.H. has suffered emotional distress and psychological damage, and her

character and standing in the community has suffered from the harassment fostered as

a direct and proximate result of Defendant's deliberate indifference to her rights under

Title IX.

                                           Count 2:

                  (Against Carthage Independent School District)

                                VIOLATION OF TITLE IX

                                 20 U.S.C. § 1681, et seq.

                                    APPLICABLE LAW

137.   Plaintiffs refer to this as their official policy claim.

138.   The foregoing is incorporated herein by reference.



PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 19
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 20 of 24 PageID #: 1132




139.   Defendant has official policies and customs to discriminate against female

students.

140.   These official policies, which are longstanding, resulted in the treatment of L.H.

before and during the continued harassment.

141.   The district preferences, as a matter of policy, its male students.

142.   L.H. was and is subjected to a discriminatory educational environment.

                                        COUNT 3:

                   (Against Carthage Independent School District,

            Otis Amy, Scott Surratt, and Dr. Joseph Glenn Hambrick)

             FOURTEENTH AMENDMENT - procedural due process

143.   The foregoing is incorporated herein by reference.

144.   Plaintiff and minor L.H. had a liberty interest in a public education.

145.   A public education is guaranteed to L.H. under the Texas Constitution.

146.   Carthage Independent School District is the only public school system available

to Plaintiff and minor L.H.

147.   Government action and inaction, described above, deprived Plaintiff of this

liberty interest, in full or in part.

148.   Such deprivation was without due process of law.

                                        COUNT 4:

                   (Against Carthage Independent School District,

            Otis Amy, Scott Surratt, and Dr. Joseph Glenn Hambrick)

             FOURTEENTH AMENDMENT - substantive due process



PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 20
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 21 of 24 PageID #: 1133




149.      The foregoing is incorporated herein by reference.

150.      Plaintiff and minor L.H. has a liberty interest in a public education in a minimally

safe and healthy public education environment.

151.      A public education is guaranteed to L.H. under the Texas Constitution.

152.      In fact, L.H. and Plaintiff are compelled under state law to have L.H. attend

school.

153.      Public schools have a custodial authority over students.

154.      Carthage Independent School District is the only public school system available

to Plaintiff and minor L.H.

155.      Government action and inaction, described above, deprived Plaintiff of this

liberty interest, in full or in part.

156.      Defendants working in concert, violated the substantive due process rights of

juveniles through their policies, procedures, and practices with respect to students’

disciplinary infractions.

                                          COUNT 5:

                    (Against Carthage Independent School District,

              Otis Amy, Scott Surratt, and Dr. Joseph Glenn Hambrick)

                   FOURTEENTH AMENDMENT - equal protection

157.      The foregoing is incorporated herein by reference.

158.      Plaintiff and L.H. received treatment different from that received by similarly

situated individuals and that the unequal treatment stemmed from a discriminatory

intent.



PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 21
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 22 of 24 PageID #: 1134




159.   G.C. received treatment different from that received by similarly situated

individuals and that the unequal treatment stemmed from a discriminatory intent.

160.   The actions of Defendants amounted purposeful discrimination.

                                            VI.

                     REQUEST FOR PERMANENT INJUNCTION

161.   Plaintiffs seek a mandatory injunction ordering the Defendant to refrain from

unlawful discrimination and/or retaliation, ordering Defendant to undertake and rectify

any and all Title IX and constitutional violations and/or inequities, ordering Defendant

and its athletic department to refrain from creating and condoning a hostile sexual

harassment and/or discrimination environment against individuals on the basis of sex

by immediately ceasing deliberate indifference to the acts complained of herein; and

cease interference with the disciplinary process in favor of students who were charged

with actions such as G.C.'s.

                                           VII.

                                  ATTORNEYS’ FEES

162.   Plaintiffs request award of their reasonable and necessary attorneys’ fees for this

action. See, e.g., 42 U.S.C. §§ 1983 & 1988.

                                           VIII.

                                    JURY DEMAND

163.   Plaintiff asserts their rights under the Seventh Amendment to the U.S.

Constitution and demands, in accordance with Federal Rule of Civil Procedure 38, a

trial by jury on all issues.



PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 22
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 23 of 24 PageID #: 1135




                                             IX.

                                  RELIEF REQUESTED

164.   For the foregoing reasons, Plaintiffs respectfully request that the Court enter

judgment against Defendants consistent with the relief requested herein, and for any

and all relief Plaintiffs may show they are entitled including actual damages,

compensatory damages, nominal damages, punitive damages, court and litigation costs,

expert fees, attorneys’ fees, statutory interest and injunctive relief.

       Dated this 15th day of January, 2019.

                                           Respectfully submitted,

                                           BRAZIL & DUNN, L.L.P.

                                            /s/ Chad W. Dunn
                                           BRAZIL & DUNN, L.L.P.
                                           Chad W. Dunn
                                           State Bar No. 24036507
                                           3303 Northland Dr. #205
                                           Austin, Texas 78731
                                           Phone: (512) 717-9822
                                           Facsimile: (512) 515-9355
                                           chad@brazilanddunn.com

                                           DUNNAM & DUNNAM, L.L.P.
                                           Jim Dunnam (Eastern District Application
                                           Pending)
                                           State Bar No. 06258010
                                           Eleeza Johnson (Application Pending)
                                           State Bar No. 24058690
                                           Andrea Mehta (Application Pending)
                                           State Bar No. 24078992
                                           4125 West Waco Drive
                                           Waco, Texas 76710
                                           Telephone: (254) 753-6437
                                           Facsimile: (254) 753-7434
                                           jimdunnam@dunnamlaw.com
                                           eleezajohnson@dunnamlaw.com

PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 23
Case 2:18-cv-00164-JRG Document 87 Filed 01/15/19 Page 24 of 24 PageID #: 1136




                                            andreamehta@dunnamlaw.com

                                            ATTORNEYS FOR PLAINTIFFS

                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document has
been sent via the Court’s electronic filing system to counsel for Defendant on January 15, 2019.

                                            /s/ Chad W. Dunn
                                            Chad W. Dunn




PLAINTIFFS’ FIRST AMENDED ORIGINAL COMPLAINT – Page 24
